Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to § 240.14a-12 NRDC ACQUISITION CORP. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: This filing consists of an investor presentation held on August 13, 2009 by Richard Baker, Chief Executive Officer of NRDC Acquisition Corp. and Stuart Tanz, in connection with the proposed transactions pursuant to which NRDC Acquisition Corp. will continue its business as a corporation that will qualify as a real estate investment trust for U.S. federal income tax purposes, commencing with its taxable year ending December 31, 2010. Investor Presentation August 13, 2009 NYSE Amex: NAQ Safe Harbor Forward-Looking Statements This investor presentation includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and certain statements and comments made during the course of this call including statements regarding the expected completion and effects of the proposed transactions are considered forward looking statements as defined in Section 21E of the Securities Exchange Act of 1934.These statements include risks and uncertainties and assumptions that may cause actual results to differ. Words such as expect, estimate, project, budget, forecast, anticipate, intend, plan, may, will, could, should, believes, predicts, potential, continue, and similar expressions are intended to identify such forward-looking statements. These forward-looking statements include, without limitation, our expectations with respect to future performance, anticipated financial impacts of the proposed transactions, certificate of incorporation and warrant amendments and related transactions; approval of the proposed certificate of incorporation and warrant amendments and related transactions by stockholders and warrantholders, as applicable; the satisfaction of the closing conditions to the proposed transactions, certificate of incorporation and warrant amendments and related transactions; and the timing of the completion of the proposed transactions, certificate of incorporation and warrant amendments and related transactions.For a description of risks that could cause actual results to differ materially from these forward-looking statements please review the press releases and reports filed by us with the SEC. All forward-looking statements are based on information available to us on the date of this call and we do not undertake any obligation to publicly update or revise any forward-looking statements as a result of new information in the future. Note to Investors In connection with the proposed transactions we have filed a preliminary proxy statement regarding the proposed transactions with the SEC and intend to mail a definitive proxy statement to our stockholders and warrantholders.Before making any voting decision investors are urged to read the preliminary proxy statement and the definitive proxy statement when it becomes available because they contain important information about the proposed transactions. Stockholders and warrantholders will also be able to obtain a copy of the preliminary and definitive proxy statements, without charge, once available, at the SECs Internet site at http://www.sec.gov or by directing a request to: NRDC Acquisition Corp., 3 Manhattanville Road, Purchase, NY 10577, Attention: Joseph Roos, Telephone (914) 272-8066. We and our directors, executive officers, affiliates and other persons may be deemed to be participants in the solicitation of proxies for the special meetings of our stockholders and warrantholders to approve the proposed transactions. A list of the names of those directors and officers and descriptions of their interests in us is contained in our annual report.You may also obtain additional information about the interests of our directors and officers in the proposed transactions by reading the preliminary proxy statement that we filed and the definitive proxy statement and other relevant materials that we will file with the SEC when they become available. -2- Overview Company: NRDC Acquisition Corp. (NRDC) to be named Retail Opportunity Investments Corp. (ROI) Transaction Type: Conversion to perpetual existence equity Retail REIT REIT Book Equity Value: Up to approximately $400 million Public Shares Outstanding: 41.4 million (1) Ticker/Exchange: NAQ / NYSE Amex NRDC Stock Price $9.78 (August 10, 2009) Trust Value per Share: $9.89 (July 31, 2009) Warrants Outstanding: Public 41.4 million Sponsors 8.0 Total 49.4 million (1) After giving effect to contemplated cancellation of all sponsor shares and excluding 125,000 shares that will be held by the independent directors of the Board. -3- Transaction Overview Convert NRDC into a traditional equity retail REIT Elect REIT status in 2010 Amend charter to provide for perpetual existence Change name to Retail Opportunity Investments Corp. Add customary REIT ownership limitations and related provisions Increase authorized shares from 106 million to 550 million shares Eliminate classified status of Board of Directors Strengthen alignment of interest of sponsors and management team Increase exercise price from $7.50 to $12.00 per share Extend maturity by three years to October 23, 2014 Increase redemption call price from $14.25 to $18.75 per share ($22.00 for sponsor warrants) Amend existing warrants outstanding to mitigate dilution to stockholders CEO to invest $5.0 million Cancel 10.125 million sponsor shares Reduce shares held by each non-sponsor independent director from 45,000 to 25,000 shares -4- Investment Opportunity Significant opportunity to acquire retail properties at what we believe are compelling yields and values substantially below their replacement cost Overtime, build a premier internally-managed retail equity REIT Capitalize on highly experienced management team led by industry leader Stuart Tanz, former Chairman and CEO of Pan Pacific Retail Properties, Inc. (PNP) Absence of legacy assets will allow the team to focus attention solely on growth opportunities Well-positioned to quickly capitalize on current distress opportunities given strong liquidity Transaction represents a cost effective alternative to a traditional IPO for investors Strong alignment among stockholders, management team and sponsors -5- Experienced Senior Management Former Chairman, Chief Executive Officer of PNP (1997 to 2006). During 9-year tenure, PNP: Acquired $2 billion of retail assets comprising over 18 million square feet Grew market capitalization from $447 million to over $4 billion Acquired Center Trust (NYSE: CTA) in 2003 for $600 million Acquired Western (AMEX: WIR) in 2000 for $440 million Achieved total return to shareholders over 500% since IPO Sold PNP for $4.1 billion to Kimco Realty Corp. (NYSE: KIM) in 2006 Former Chief Financial Officer of New Plan Excel Realty Trust (NLX) (2000 to 2007). During 7-year tenure, NLX: Grew market capitalization by $2.2 billion Added over 110 retail and apartment properties Achieved total return to shareholders over 300% Sold to Centro for $6.2 billion in 2007 Stuart Tanz - CEO John Roche  CFO (1) Richard Baker  Executive Chairman Former President of National Realty Development Company (1997-2006) which: Owns and manages a retail real estate portfolio in excess of 18 million square feet in 20 states Developed 34 Wal-Mart stores in Northeast Redeveloped and developed approximately 15 million square feet of retail space Presently oversees the operations of Lord & Taylor and Hudsons Bay Company in Canada (1) John Roche is expected to join the Company as CFO in conjunction with the Transaction. -6- Market Opportunity Very large, broad existing market with highly fragmented ownership Limited number of large national players able to take advantage of opportunities According to the International Council of Shopping Centers in 2008, there were: Over 102,000 shopping centers in the US representing over 7 billion square feet of gross leasable area (GLA) Total retail space of 14.2 billion square feet of GLA Over 1.1 million retail establishments in the US Compelling demographics including population and income growth to provide long-term support to retail industry, particularly on the east and west coasts of the US Current credit crunch has created significant opportunities to acquire assets from distressed owners -7- Target Eastern and Western States Capitalize on managements long-standing track record and breadth of industry contacts on east and west coast. Focus on target markets with: Strong population, employment, and household income growth (targeting 5 of top 10 markets) Strong retail sales growth (targeting 11 of top 15 markets) Large, fragmented ownership of retail properties Historically strict development restrictions -8- Acquisition Strategy Focus primarily on unique (not widely marketed) opportunities to acquire assets from distressed, inadvertent and/or absentee owners Focus on necessity-based retail properties and portfolios Community and neighborhood shopping centers Anchored by national and regional department stores, supermarkets and drugstores Established metropolitan markets with strong income and population growth Priced below replacement cost Capitalize on management teams extensive network of relationships with retailers, brokers, institutional owners, banks, private owners, and other real estate operators to generate a consistent flow of off-market acquisition opportunities Opportunistically evaluate opportunities to acquire retail real estate companies experiencing financial distress. -9- Operating Strategy Enhancing rental revenue and underlying value through hands-on, aggressive management Pro-actively restructure leases to meet tenants needs while improving overall economics Seek opportunities to improve tenant retention Make rapid and cost effective cosmetic and functional improvements Re-merchandise to provide in demand and complementary goods/services Re-tenant to achieve optimal tenant mix, stable income, tenant flexibility and rent growth Monitor expenses and prudently carry out capital expenditures Management and Leasing Strategy Initially partner with a select group of third party property managers and loan servicers with whom management has established relationships As portfolio grows over time, internalize our property management and leasing operations to create a fully integrated real estate operating platform with an efficient cost structure -10- Financing Strategy Maintain a conservative and flexible capital structure Initially focus on property-level financing Broaden financing sources to include corporate level financings as a REIT Warrants to provide additional equity capital upon exercise by holders -11- Summary Financial Overview Transaction (All amounts in $ millions except per share values) July 31, 2009 Maximum Minimum Investment Held in Trust Less:Accrued Expenses Less:Estimated Transaction Expenses - Public Shares Outstanding Trust Value per Share Equivalent IPO Gross Spread / Discount 1.7% 2.8% Multiple of Book Value x x (1)Represents Investment Held in Trust, net of expenses, divided by public shares outstanding.Note that Trust Value per Share is not necessarily indicative of the price at which the Companys share may trade. (2) Represents the percentage difference between Trust Value per Share after the Transaction and Trust Value per Share as of July 31, 2009. (3) Calculated as the ratio of Trust Value per Share after the Transaction divided by Trust Value per Share as of July 31, 2009. -12- Board of Directors Richard A. Baker, Executive Chairman Stuart Tanz, CEO and President Robert C. Baker Mark Burton William L. Mack Lee S. Neibart Independent Directors Edward H. Meyer Ronald W. Tysoe Vincent S. Tese Laura H. Pomerantz Michael J. Indiveri 20 27 46 42 43 30 41 23 33 29 32 Retail / Real Estate Retail Real Estate Real Estate Finance / Real Estate Private Equity / Real Estate Private Equity / Real Estate Retail Finance / Retail Legal / Corporate Retail / Real Estate Finance Sector Expertise Years of Experience -13- Appendix -14- Board of Directors Biographies 43 years of experience Founder and Senior Partner of AREA Property Partners Experienced in real estate investment and ownership, including acquisitions, development, finance, dispositions, leasing and management Senior Partner of the Mack Organization Non-executive Chairman of Mack-Cali Realty Corporation Chairman of the Solomon R. Guggenheim Foundation William L. Mack 46 years of experience Chairman and CEO of National Realty & Development Corporation Responsible for managing the ongoing portfolio company while providing strategic planning and sourcing of new deals Provides real estate valuation and re-purposing expertise to NRDC Equity Partners Experienced in real estate acquisition, construction, financing and management Robert C. Baker 42 years of experience CIO of Real Estate Department at Abu Dhabi Investment Council and Abu Dhabi Investment Authority Former Managing Director at AIG Global Real Estate Investment (Europe) Limited, where he was responsible for making investments throughout Europe Former CEO of Real Estate at United Bank of Kuwait PLC Member of Royal Institute of Chartered Surveyors and Malinson Committee on Red Book Valuation and former member of UK Government Property Advisor Group Mark Burton 30 years of experience Senior Partner of AREA Property Partners Oversees global day to day activities of AREA Property Partners, including portfolio company and fund management, strategic planning and new business development Former Executive Vice President and Chief Operating Officer of the Robert Martin Company Lee S. Neibart -15- Independent Directors Former Senior Advisor with Perella Weinberg Partners LP Director of Canadian Imperial Bank of Commerce (CIBC) and CIBC World Markets Corp. Vice Chairman of EW Scripps Co., a media conglomerate Former Vice Chairman, Chief Financial Officer and Director of Federated Department Stores Ronald W. Tysoe Former Chairman and CEO of Grey Global Group, a global advertising agency Director of the Jim Pattison Group, a diversified company located in Canada Director of Ethan Allen Interiors Inc. Director of National Cinemedia, LLC, an operator of digital theatres Director of Harman International Industries, Inc., a manufacturer of high-quality, high-fidelity audio and electronic products Former Director of May Department Stores Edward H. Meyer Former Chairman of Wireless Cable International and Cross Country Wireless Director of Bear Stearns Companies; Bowne & Co.; Cablevision Inc.; Mack-Cali Realty Corp.; GAMCO Investors Inc. Former Chief Executive Officer and Chairman of the New York State Urban Development Corp. Former Partner in the law firm of Tese & Tese Vincent S. Tese Principal of PBS Realty Advisors LLC Former Senior Managing Director of Newmark & Company Real Estate Former Executive Managing Director of S.L. Green Former Executive Vice President and Director of The Leslie Fay Companies (1993  1994), designer, manufacturer and marketer of diversified lines of women's dresses and sportswear Laura H. Pomerantz CFO of Amalgamated Bank Former Executive Vice President and CFO of City & Suburban Federal Savings Bank Former Senior Vice President and CFO of Savings Bank of Rockland County Michael J. Indiveri -16- Investor Contact For additional information or to schedule a presentation, please contact: Mr. Joseph Roos NRDC Acquisition Corp. 3 Manhanttanville Road Purchase, NY 10577 (914) 272-8066 -17-
